DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an amendment/response submitted on 08/27/2021. The applicant does not submit an Information Disclosure Statement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 14, 16, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility guidance as the claims are directed to a mental concept. The claims are directed to data collection of the surrounding environment and recognition of particular things e.g. claim 24. However, the claims do not perform an operation with respect to what is recognized. The claims recite a method for data collection having reduced data transmission between a server and a control center. This judicial exception is not integrated into a practical application because the claims do not identify an operation once the data is collected, or how the reduction in data transmission is improved. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how data transmission is reduced or improved. The claims do not identify how particular data 
Claims 17 – 20, 22, 25, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 Subject Matter Eligibility guidance as the claims are directed to a mental concept. The claims are directed to data collection of the surrounding environment and recognition of particular things e.g. claim 26. However, the claims do not perform an operation with respect to what is recognized. The claims recite a system for data collection having reduced data transmission between server of a control center and a vehicle fleet. This judicial exception is not integrated into a practical application because the claims do not identify an operation once the data is collected, or how the reduction in data transmission is improved. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify how data transmission is reduced or improved. The claims do not identify how particular data collection is improved as the claims are so broad they do not specify what criteria filters what is collected. Furthermore, the claims do not perform an operation based upon the data collected. Thus the claims fail the second prong of the 2019 guidance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 — 14, 17 — 20, and 22 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ampunan US 2005/0080606 in view of King US 10,650,621.
As per claim 11, A method for data collection having reduced data transmission between a server of a control center and a vehicle fleet, wherein the vehicle fleet comprises a plurality of 
identifying, at the server of the control center, the data collection task of the plurality of data collection tasks, wherein the data collection task of the plurality of data collection tasks is associated with collection of information comprising collecting information of surroundings around the vehicle; (Ampunan paragraph 0099 discloses, “In step 710, a database is provided including a list of vehicles associated with a captured test fleet. In an embodiment, the database is provided by a client or a telematics service provider. In one embodiment, the database is generated by a service provider server computer based on one or more test fleet identifiers that are associated with one or more captured test fleet vehicles.”)
receiving, at the server of the control center from the vehicle, an identifier of the vehicle; (Ampunan paragraph 0052 discloses, “In the embodiment shown in FIG. 3, a captured test fleet database entry 300 includes test vehicle data components such as a release number records 310, sequential data request records 320, 340, 360 and configuration data records 330, 350 and 370.”)
accessing, at the server of the control center, vehicle attributes based on the identifier of the vehicle, wherein the vehicle attributes are stored in a database of the control center; (Ampunan paragraph 0039 discloses, “A vehicle configuration is a collection of vehicles, triggers, parameter retrieval definitions, and parameters. Triggers cause parameter retrieval definitions to be examined and executed. Parameter retrieval definitions identify specific parameters to be collected on a vehicle and communicated to a remote facility, such as a call center, where the parameters are parsed and analyzed. Parameter retrieval definitions are 
registering, at the server of the control center, the vehicle attributes of the vehicle with the vehicle, wherein the vehicle attributes comprise at least one of a vehicle equipment, a vehicle location, a vehicle type, a vehicle priority, a vehicle driver information, or a vehicle characteristic; (Ampunan paragraph 0040 discloses, “Parameter retrieval definitions are examined in response to activation of a trigger. For example, the parameter retrieval definitions are contained in a table or an array and are sequentially index through by an application program. Parameter retrieval definitions may contain, for example, criteria for retrieving oil life information or odometer information.”)
associating, at the server of the control center, an objective of the data collection task of the plurality of data collection tasks with required vehicle attributes; (Ampunan paragraph 0023 discloses, “Vehicle communication bus 112 sends signals to various units of equipment and systems within test vehicle 110 to perform various functions such as monitoring the operational state of vehicle systems, collecting and storing data from the vehicle systems, providing instructions, data and programs to various vehicle systems and calling from telematics unit 120.”)
based on the association of the data collection task with the required vehicle attributes, comparing, at the server of the control center, the required vehicle attributes with the vehicle attributes for a match; (Ampunan paragraph 0072 discloses, “storing the first stored data in the service center includes associating the first stored data with an entry in a relational database based on a test fleet identifier, the database having a unique entry corresponding to each at least 
in response to the comparison indicating the match between the required vehicle attributes and the vehicle attributes, transmitting, from the server of the control center to the vehicle, the data collection task of the plurality of data collection tasks to collect the information associated with the data collection task using the data collection device of the vehicle; (Ampunan paragraph 0100 discloses, “In step 720, a request for captured test fleet data is received. The request for captured test data occurs any time after the database is provided. In an embodiment, the request for captured test fleet data is received from a client. In another embodiment, the request for captured test fleet data is received from a vehicle design center.”) and 
receiving, at the server of the control center from the vehicle, the information associated with the data collection task assigned to the vehicle, wherein the information is collected using the data collection device of the vehicle, (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network 142. Wireless carrier system 140 incorporates any type of telecommunications in which electromagnetic waves carry signal over part of or the entire communication path.”)
wherein the data collection device comprises a sensor, (King Col 9 lines 11 – 17 the claim does not specify what type of sensor)
wherein the collecting information of the surroundings of the vehicle comprises image information, sound information, or video information, (King Col 9 lines 11 - 17) and 

Ampunan discloses a web enabled configurable quality data collection toll of a vehicle. Ampunan does not disclose sensors that collect surrounding information and gps position object. King teaches of a vehicle collecting surrounding information and gps position object through onboard sensors. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of King et.al. into the invention of Ampunan. Such incorporation is motivated by the need to ensure accurate awareness of things that may affect the operation of avehicle.
As per claim 12, The method of claim 11, further comprising receiving, at the control center from the vehicle, at least one vehicle attribute of the vehicle attributes of the vehicle after logging in of the vehicle at the control center, wherein the logging in of the vehicle comprises turning on the vehicle. (Ampunan paragraph 0038 discloses, “A trigger is an event with associated data that interacts with a set of parameter retrieval definitions. A trigger is, for example, a number of ignition cycles, a specific time and date, an expired time, a number of kilometers, a request for continuous operation and the like.”)
As per claim 13, The method of claim 11, wherein the objective of the data collection task comprises combinations of the vehicle attributes. (Ampunan paragraph 0135 discloses, “In another embodiment, the client may create new trigger conditions or combination of trigger conditions. The client selects specific trigger conditions and activates and deactivates these selected trigger conditions for the associated vehicle identifier as needed through the interface.”)
As per claim 14, The method of claim 11, wherein the data collection device of the vehicle further comprises at least one of a controller area network (CAN) bus, a local interconnect network (LIN) bus, or a FlexRay bus. (Ampunan paragraph 0023 discloses, “In facilitating interactions among the various communication and electronic modules, vehicle communication bus 112 utilizes bus interfaces such as controller-area network (CAN)’)
As per claim 16, The method of claim 11, wherein the server of the control center and the vehicle communicate with each other using wireless communication. (Ampunan paragraph 0007 discloses, “computer readable code for sending the at least one associated trigger condition and the at least one associated vehicle parameter from the database to a telematics unit of at least one test vehicle associated with the vehicle identifier via a wireless connection.”) and (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network 142. Wireless carrier system 140 incorporates any type of telecommunications in which electromagnetic waves carry signal over part of or the entire communication path.”)
17, A system for data collection having reduced data transmission between a server of a control center and a vehicle fleet, wherein the data collection is achieved using an assignment of a data collection task of a plurality of data collection tasks to a vehicle of a plurality of vehicles, and wherein the vehicle comprises a data collection device configured for the data collection task, the system comprising: 
the vehicle fleet comprising the plurality of vehicles; (Ampunan paragraph 0039 discloses, “ A vehicle configuration is a collection of vehicles, triggers, parameter retrieval 
the control center, wherein the server of the control center is configured to perform operations comprising: 
identifying the data collection task of the plurality of data collection tasks, wherein the data collection task of the plurality of data collection tasks is associated with collection of information comprising collecting information of surroundings around the vehicle; (Ampunan paragraph 0099 discloses, “In step 710, a database is provided including a list of vehicles associated with a captured test fleet. In an embodiment, the database is provided by a client or a telematics service provider. In one embodiment, the database is generated by a service provider server computer based on one or more test fleet identifiers that are associated with one or more captured test fleet vehicles.”)
receiving, from the vehicle, an identifier of the vehicle; (Ampunan paragraph 0052 discloses, “In the embodiment shown in FIG. 3, a captured test fleet database entry 300 includes test vehicle data components such as a release number records 310, sequential data request records 320, 340, 360 and configuration data records 330, 350 and 370.”)
accessing vehicle attributes based on the identifier of the vehicle, wherein the vehicle attributes are stored in a database of the control center; (Ampunan paragraph 0039 discloses, “A vehicle configuration is a collection of vehicles, triggers, parameter retrieval definitions, and parameters. Triggers cause parameter retrieval definitions to be examined and executed. Parameter retrieval definitions identify specific parameters to be collected on a vehicle and communicated to a remote facility, such as a call center, where the parameters are parsed and analyzed. Parameter retrieval definitions are dependent on module hardware and software 
registering the vehicle attributes of the vehicle with the vehicle, wherein the vehicle attributes comprise at least one of a vehicle equipment, a vehicle location, a vehicle type, a vehicle priority, a vehicle driver information, or a vehicle characteristic; (Ampunan paragraph 0040 discloses, “Parameter retrieval definitions are examined in response to activation of a trigger. For example, the parameter retrieval definitions are contained in a table or an array and are sequentially index through by an application program. Parameter retrieval definitions may contain, for example, criteria for retrieving oil life information or odometer information.”)
associating an objective of the data collection task of the plurality of data collection tasks with required vehicle attributes; (Ampunan paragraph 0023 discloses, “Vehicle communication bus 112 sends signals to various units of equipment and systems within test vehicle 110 to perform various functions such as monitoring the operational state of vehicle systems, collecting and storing data from the vehicle systems, providing instructions, data and programs to various vehicle systems and calling from telematics unit 120.”)
based on the association of the data collection task with the required vehicle attributes, comparing the required vehicle attributes with the vehicle attributes for a match; (Ampunan paragraph 0072 discloses, “storing the first stored data in the service center includes associating the first stored data with an entry in a relational database based on a test fleet identifier, the database having a unique entry corresponding to each at least one pilot vehicle of the test fleet, and storing the first stored data to the unique entry corresponding to the pilot vehicle that communicated the data to the service center.”)

receiving, from the vehicle, the information associated with the data collection task assigned to the vehicle, wherein the information is collected using the data collection device of the vehicle, (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from mobile vehicle 110 to communication network 142. Wireless carrier system 140 incorporates any type of telecommunications in which electromagnetic waves carry signal over part of or the entire communication path.”)
wherein the data collection device comprises a sensor, (King Col 9 lines 11 - 17)
wherein the collecting information of the surroundings of the vehicle comprises image information, sound information, or video information, (King Col 9 lines 11 - 17) and 
wherein the collecting information of the surroundings of the vehicle is used for detection of a global position of an object, wherein the object is located in the surrounding of the vehicle. (King Col 9 lines 11 – 17 and Col 5 lines 15 - 19)
As per claim 18, The system of claim 17, wherein the operations further comprise receiving, from the vehicle, at least one vehicle attribute of the vehicle attributes of the vehicle after logging in of the vehicle at the control center, wherein the logging in of the vehicle comprises turning on the vehicle. (Ampunan paragraph 0038 discloses, “A trigger is an event with associated data that interacts with a set of parameter retrieval definitions. A trigger is, for example, a number of ignition cycles, a specific time and date, an expired time, a number of kilometers, a request for continuous operation and the like.”’)
As per claim 19, The system of claim 17, wherein the objective of the data collection task comprises combinations of the vehicle attributes. (Ampunan paragraph 0135 discloses, “In another embodiment, the client may create new trigger conditions or combination of trigger conditions. The client selects specific trigger conditions and activates and deactivates these selected trigger conditions for the associated vehicle identifier as needed through the interface.”)
As per claim 20, The system of claim 17, wherein the data collection device of the vehicle further comprises at least one of a controller area network (CAN) bus, a local interconnect network (LIN) bus, or a FlexRay bus. (Ampunan paragraph 0023 discloses, “In facilitating interactions among the various communication and electronic modules, vehicle communication bus 112 utilizes bus interfaces such as controller-area network (CANY’)
As per claim 22, The system of claim 17, wherein the server of the control center and the vehicle communicate with each other using wireless communication. (Ampunan paragraph 0007 discloses, “computer readable code for sending the at least one associated trigger condition and the at least one associated vehicle parameter from the database to a telematics unit of at least one test vehicle associated with the vehicle identifier via a wireless connection.”) and (Ampunan paragraph 0024 discloses, “Test vehicle 110, via telematics unit 120, sends and receives radio 
As per claim 23, The method of claim 11, wherein the information associated with the data collection task further comprises one or more of driving dynamic of the vehicle, status information of the vehicle, fault memory information of the vehicle, or maintenance information of the vehicle. (Ampunan paragraph 0022 discloses, “Processor 122 executes various computer programs and communication control and protocol algorithms that control communication, programming, and operational modes of electronic and mechanical systems within test vehicle 110.”)
As per claim 24, The method of claim 11, wherein the object is a traffic sign. (Ampunan paragraph 0037 discloses, “real-time traffic Advisories”)
As per claim 25, The system of claim 17, wherein the information associated with the data collection task further comprises one or more of driving dynamic of the vehicle, status information of the vehicle, fault memory information of the vehicle, or maintenance information of the vehicle. (Ampunan paragraph 0022 discloses, “Processor 122 executes various computer programs and communication control and protocol algorithms that control communication, programming, and operational modes of electronic and mechanical systems within test vehicle 110.”)
As per claim 26, The system of claim 17, wherein the object is a traffic sign. (Ampunan paragraph 0037 discloses, “real-time traffic Advisories”)

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. The applicant focuses on the sole nature of the King reference to argue the amendments overcome the art of record. The applicant focuses on the feature of a global position of an object. However, the applicant does not claim a specific sensor to identify an object external to the vehicle. One skilled in the art is familiar with lidar, radar, video, and other sensors as the art of record discloses, which are capable of identifying an objects position is relation to a vehicle. However, to identify a global position requires a specific sensor and applicant has not claimed such a feature. Thus, the claim is interpreted to mean a generic awareness of an objects location in relation to a vehicle for which the art of record discloses.
In response to applicant's argument that With respect to the king reference being directed to a marine vehicle  is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the king reference is used to show the information collected by a fleet of vehicles and transmitted is known to one skilled in the art. King states an onboard vehicle analysis module may use information gleaned from a fleet of vehicles may be analyzed. (Col 13 lines 13 – 21) Thus, King by itself isn’t the inventive concept of the invention but shows the capability of fleet sensor information gathered and analyzed is obvious to one skill in the art.



Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661